DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s Argument that Poe does not disclose that the outer surface of 35D has an outer surface that provides a sealing surface. Although the Examiner acknowledges that the surfaces 36A, 36B of sealing ring 35D are not intended to be used to have any appreciable fluid seal effect since the fluid-tight sealing is achieved by the softseals 39A, 39B, the Examiner respectfully disagrees that it would not provide a sealing surface.  Surface 36A seals against 33B and 36B seals against 34B, and the seals are compressed down to contact the control surfaces of the metal sealing ring 35D.  If the surfaces are contacting, it will at least provide sealing to a degree, even if it may not be fluid-tight sealing.  The sealing function itself of the surfaces would be dependent on the use, such as the fluids/substance contained, the pressures of the fluids/substances contained, and the applied compression against sealing ring 35D when installed. Applicant’s invention includes a similar tapered ring with an insert placed in a groove.  Poe’s sealing ring 35D contacts joined tapered surfaces or members 27, 28 in a similar manner as Applicant’s seal ring 100 contacts tapered surfaces of joined members 20, 25.  Therefore, it is not clear what the structural 
The instant Office Action has been made FINAL.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated Poe (US 4470609).
Poe discloses:
10. A sealing gasket (35, figs. 1-6) [capable of being used] for a flow control valve, comprising: an annular metallic body (35D) having an inner surface (radially inward facing surface) and an opposing outer surface (36A, 36B), the outer surface defining a primary sealing surface (as seen in fig. 5, 36A seals against 33B and 36B seals against 34B; seals are compressed down to the control surfaces of the metal sealing ring, see col. 4, ll. 20-38, col. 5, ll. 47-55); a groove (38A or 38B) formed in the 
11. The sealing gasket of claim 10, wherein the insert is graphite (col. 4, ll. 5-16).
12. The sealing gasket of claim 10, wherein the insert is a graphite laminate (graphite tape, col. 4, ll. 11-12).
13. The sealing gasket of claim 10, wherein the insert is a polymer (col. 4, ll. 5-16).
14. The sealing gasket of claim 10, comprising a plurality of grooves (38A, 38B) formed in the outer surface of the annular metallic body and a plurality of inserts (39A or 39B in each), each insert positioned within a corresponding one of the plurality of grooves (as seen in fig. 5).
15. The sealing gasket of claim 10, wherein: the outer surface comprises a first portion (36A) and a second portion (36B), non-parallel to the first portion (as seen in fig. 5); the groove (38A in 36A) is formed in the first portion; and a second groove (38B) is formed in the second portion (36B) and a second insert (39A or 39B in 38B) is positioned in the second groove to provide a second secondary sealing surface (as seen in fig. 5).
16. The sealing gasket of claim 10, wherein the flow control valve is a ball valve (Note, the limitation of claim 16 is entirely directed to the intended use language in the preamble and not positively recited.  The sealing gasket of Poe is capable of sealing between two tubular members which can be part of a ball valve.  Therefore Poe meets the limitations as claimed.).
17. A sealing gasket (35) for a flow control valve, comprising:

18. The sealing gasket of claim 17, comprising a means (39A or 39B in 36B) for providing a second secondary sealing surface on the outer surface of the annular metallic body (as seen in fig. 5).
19. The sealing gasket of claim 18, wherein: the outer surface of the annular metallic body comprises a first portion (36A) and a second portion (36B), non-parallel to the first portion; the means (39A or 39B in 36A) for providing a secondary sealing surface is positioned on the first portion (36A); and the means (39A or 39B in 36B) for providing a second secondary sealing surface is positioned on the second portion (36B).
20. The sealing gasket of claim 19, wherein the means for providing a secondary sealing surface (39A or 39B in 36A) is configured to engage a first section (33B) of a valve body of the flow control valve and the means for providing a second secondary sealing surface(39A or 39B in 36B) is configured to engage a second section (34B) of the valve body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley (US 2011/0140025) in view of Poe (US 4470609).
Beasley discloses:
1. A flow control valve (301, fig. 3B), comprising:
a valve body (303, 321) having a first section (303) and a second section (321) attached to the first section;
a flow control member (311) positioned within the valve body;
a shaft (361) extending through the valve body and connected to the flow control member to move the flow control member between an open position and a closed position; and
a sealing gasket (329) positioned within the valve body and engaging the valve body to prevent fluid flow between the first section and the second section, the sealing gasket including:
an annular body (329) having an inner surface (radially inward facing surface) and an opposing outer surface (tapered outer surfaces), the outer surface defining a primary sealing surface (as seen in fig. 3B to seal against 303 and 321). 
2. The flow control valve of claim 1, wherein the second section of the valve body is an end adapter (321 is an end adapter, as seen in fig. 3B).
3. The flow control valve of claim 1, wherein the flow control valve is a ball valve (as seen in fig. 3B).

Poe teaches a related metal sealing gasket for sealing two tubular members (similar to Beasley’s 329), wherein the annular body is specifically metallic; a groove (38A or 38B) formed in the outer surface; and an insert (39A or 39B) positioned within the groove, the insert defining a secondary sealing surface (surface facing 33B or 34B); wherein the insert is graphite (col. 4, ll. 5-16); wherein the insert is a graphite laminate (graphite tape, col. 4, ll. 5-16); wherein the insert is a polymer (TeflonTM, col. 4, ll. 5-16); comprising a plurality of grooves (38A or 38B) formed in the outer surface of the annular metallic body and a plurality of inserts (39A, 39B), each insert positioned within a corresponding one of the plurality of grooves (as seen in fig. 5); and wherein: the outer surface of the sealing gasket comprises a first portion (36A) and a second portion (36B), non-parallel to the first portion (36A and 36B are tapered relative to each other, as seen 
It would have been obvious to one having ordinary skill in the art to modify the invention of Beasley, such that the annular body is specifically metallic; a groove formed in the outer surface; and an insert positioned within the groove, the insert defining a secondary sealing surface; wherein the insert is graphite; wherein the insert is a graphite laminate; wherein the insert is a polymer; comprising a plurality of grooves  formed in the outer surface of the annular metallic body and a plurality of inserts, each insert positioned within a corresponding one of the plurality of grooves; and wherein: the outer surface of the sealing gasket comprises a first portion and a second portion, non-parallel to the first portion; the groove is formed in the first portion; a second groove is formed in the second portion and a second insert is positioned in the second groove to provide a second secondary sealing surface; the secondary sealing surface engages the first section of the valve body; and the second secondary sealing surface engages .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley (US 2011/0140025) taken with Poe (US 4470609) further in view of Logan (US 2900199).
Beasley taken with Poe disclose the invention as essentially claimed, except for wherein the secondary sealing surface engages the first section and the second section of the valve body.
However, Poe does not particularly teach wherein the secondary sealing surface engages the first section and the second section of the valve body.
Logan teaches a similar sealing gasket as disclosed and taught by Beasley and Poe, and further teaches various locations for the resilient seal(s) which forms the secondary sealing surface, such as being two separate seals individually in contact with each separate section of the valve body (figs. 2c, 3), or one seal placed intermediate both sections of the valve body (figs. 2a-2b), for the purpose of providing alternate equivalent sealing arrangements of the resilient seal as equivalent means to provide the secondary sealing surface to seal between the two sections of the valve body simultaneously using one sealing member, in a manner yielding predictable results.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753